DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. (PG Pub. No. US 2014/0273344 A1).
Regarding claim 1, Terrill teaches an integrated circuit (IC) package (fig. 4: 400) comprising: 
a lead frame (¶ 0035: 402, including portions 404, 406, 408, 410 and 412); 
a first die (¶ 0035: 414) adhered to the lead frame on a first side of the first die (fig. 4: bottom surface of 414 adhered to 402);
a first clip (¶ 0038: 416) having a clip foot adhered to the lead frame (fig. 4: foot portion of 414 adhered to 404), the first clip extending from the lead frame and contacting a second side of the first die on a first side of the first clip via a first layer of solder paste (¶ 0040 & fig. 4: 416 extends from 404, the bottom surface of 416 contacting the top surface of 414 via solder paste 426) wherein the second side of the first die opposes the first side of the first die (top surface of 414 opposes bottom surface of 414); 
a second die (¶ 0035: 418) with a first side adhered to a second side of the first clip via a second layer of solder paste (¶ 0040 & fig. 4: bottom surface of 418 adhered to top 
a second clip (¶ 0041: 420) having a clip foot adhered to the lead frame on a first side of the second clip (fig. 4: 420 comprises a foot portion adhered to 410), the second clip extending from the lead frame to a second side of the second die via a third layer of solder paste (¶ 0041 & fig. 4: 420 extends from 410 to top surface of 418 via solder paste 422), the second side of the second die opposing the first side of the second die (top surface of 418 opposes bottom surface of 418),
wherein the second clip has a sawn or lased edge on a second side of the second clip (¶ 0037: 420 comprises a sawn edge on a tie bar portion), 
wherein the second side of the second clip opposes the first side of the second clip (fig. 8: high side of 420 comprising tie bar portion and extending into sawn edge of mold compound 442 opposes low side of 420 adhered to 410), 
wherein the sawn or lased edge is on an outer surface of the IC package (fig. 8: sawn edges of separated tie bar portions 420a/420b exposed at surface of mold compound 442).

Regarding claim 2, Terrill teaches the IC package of claim 1, wherein the sawn or lased edge is parallel to an edge of the lead frame on the outer surface of the IC package (fig. 8: sawn edge of 420 parallel to edge of 402 on outer surface of mold compound 442).

Regarding claim 3, Terrill teaches the IC package of claim 1, wherein the second clip comprises a high side that includes the sawn or lased edge (fig. 8), and wherein a surface of the high side that is orthogonal to the lased or sawn edge includes residue remnant from a tie bar (¶ 0037: sawn edge of 420 implicitly comprises at least a remnant of a tie bar).

Regarding claim 4, Terrill teaches the IC package of claim 1, wherein the second clip applies a force which offsets at least a portion of a force applied by the first clip on the first layer of solder paste (implicit: the forces acting on the package assembly is in equilibrium.  Therefore any force applied by 420 on 426 is balanced by opposing forces on 426, including force applied to 426 by 416).

Regarding claim 5, Terrill teaches the IC package of claim 4, wherein the sawn or lased edge of the clip foot extends to a saw street of the lead frame (fig. 8: tie bar portion of 420 extends to saw street portion of 402).

Regarding claims 1 and 4-6, Terrill teaches an integrated circuit (IC) package (fig. 6: 600) comprising: 
a lead frame (¶ 0045: 602, including portions 604, 606, 608, 610 and 612); 
a first die (¶ 0045: 614) adhered to the lead frame on a first side of the first die (fig. 6: bottom surface of 614 adhered to 602);
a first clip (¶¶ 0046-0047: clip frame 616, including portions 616a and 616b connected by tie bar) having a clip foot adhered to the lead frame (fig. 6: foot portion of 616b adhered to lead frame portion 610), the first clip extending from the lead frame and contacting a second side of the first die on a first side of the first clip via a first layer of solder paste (¶ 0050 & fig. 6: portion 616a extends from lead frame portion 604, the bottom surface of 616a contacting the top surface of 614 via solder paste 626) wherein the second side of the first die opposes the first side of the first die (top surface of 614 opposes bottom surface of 614); 
a second die (¶ 0045: 618) with a first side adhered to a second side of the first clip via a second layer of solder paste (¶ 0050 & fig. 6: bottom surface of 618 adhered to top surface of 616a and 616b via solder paste 424), wherein the second side of the first clip opposes the first side of the first clip (top surface of 616 opposes bottom surface of 616); and 
a second clip (¶ 0051: 620) having a clip foot adhered to the lead frame on a first side of the second clip (fig. 6: 620 comprises a foot portion adhered to lead frame portion 612), the second clip extending from the lead frame to a second side of the second die via a third layer of solder paste (¶ 0051 & fig. 6: 420 extends from 612 to top surface of 618 via solder paste 622), the second side of the second die opposing the first side of the second die (top surface of 618 opposes bottom surface of 618),
wherein the second clip has an sawn or lased edge on a second side of the second clip (¶ 0091: 620 comprises a sawn edge on a tie bar portion 904), 
wherein the second side of the second clip opposes the first side of the second clip (fig. 10: high side of 620 comprising tie bar portion and extending into sawn edge of mold compound 642 opposes low side of 620 adhered to 612), wherein the second clip applies a force which offsets at least a portion of a force applied by the first clip on the first layer of solder paste (implicit: the forces acting on the package assembly is in equilibrium.  Therefore any force applied by 620 is balanced by opposing forces on 626, including force applied to 626 by 616a/616b),
wherein the sawn or lased edge of the clip foot extends to a saw street of the lead frame (fig. 10: tie bar portion of 620 extends to saw street portion of 602),
wherein a portion of the second clip extends over the clip foot of the first clip (fig. 6: 620 comprises a portion extending over foot portion of 616b).

Regarding claim 7, Terrill teaches the IC package of claim 1, wherein IC package is a quad-flat no leads (QFN) package (¶ 0037).

Regarding claim 8, Terrill teaches the IC package of claim 1, wherein the second clip extends from the clip foot of the second clip away from the lead frame at an oblique angle (fig. 4: 420 extends away from lead frame portion 410 at oblique angle).

Regarding claim 9, Terrill teaches the IC package of claim 1, wherein the second clip is positioned to avoid direct contact with the second die (fig. 4: 420 is not in direct physical contact with 418).

Regarding claim 15, Terrill teaches an integrated circuit (IC) package comprising: 
a lead frame (¶ 0035: 402, including portions 404, 406, 408, 410 and 412);
a first die (¶ 0035: 414) attached to the lead frame (fig. 4: 414 attached to 402); 
a first clip (¶ 0038: 416) attached to first die and the lead frame (fig. 4: 416 attached to 414 and 402); 
a second die (¶ 0035: 418) attached to first clip and the lead frame (fig. 4: 418 attached to 416 and 402); and
a second clip (¶ 0041: 420) with a clip foot adhered to the lead frame on a first side of the second clip (fig. 4: 420 comprises a foot adhered to a portion of 402 on a lower side of 420), the second clip extending to and contacting a side of the second die via a layer of solder paste (¶ 0041 & fig. 4: 420 extends from 410 to top side of 418 via solder paste 422), 

wherein the sawn or lased edge is on an outer surface of the IC package (fig. 8: sawn edges of separated tie bar portions 420a/420b exposed at surface of mold compound 442).

Regarding claim 16, Terrill teaches the IC package of claim 15, wherein the sawn or lased edge is parallel to an edge of the lead frame on the outer surface of the IC package (fig. 8: sawn edge of 420 parallel to edge of 402 on outer surface of mold compound 442).

Regarding claim 17, Terrill teaches the IC package of claim 15, wherein the second clip applies a force to offset at least a portion of a force applied by the first clip on the first layer of solder paste between the first clip and the first die (implicit: the forces acting on the package assembly is in equilibrium.  Therefore any force applied by 420 on 426 is balanced by opposing forces on 426, including force applied to 426 by 416).

Regarding claim 18, Terrill teaches the IC package of claim 15, wherein the sawn or lased edge of the clip foot extends to a saw street of the lead frame and over the clip foot of the first clip (fig. 8: tie bar portion of 420 extends to saw street portion of 402 and in a higher plane than the foot of 416).

Regarding claim 19, Terrill teaches the IC package of claim 15, wherein the second clip is positioned to avoid direct contact with the second die (fig. 4: 420 is not in direct physical contact with 418).

Regarding claim 20, Terrill teaches the IC package of claim 15, wherein the second clip extends from the clip foot of the second clip away from the lead frame at an oblique angle (fig. 4: 420 extends away from lead frame portion 410 at oblique angle).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xue et al. (PG Pub. No. US 2012/0146202 A1) teaches an integrated circuit package (fig. 15) wherein a sawn edge of a tie bar is arranged on a surface of an outer surface of the IC package (¶ 0033: dicing surface 332a of the first connecting bar portion 332 is exposed on the sidewall surface 541d and the dicing surface 432a of the second connecting bar portion 432 is exposed on the side surface 542d).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.